DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted between 9 December 2019 and 17 March 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Applicant should note that the large number of references in the attached IDSs have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action. It is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. US 2020/0303971, in view of Yu et al. US 2019/0239491
Regarding Claims 1, 10, and 18, Hall teaches a container (container 106, fig. 1), comprising: 
a tank (outer box 112, fig. 1 and refer to [0058]) a bottom and a wall surrounding the bottom; 
an inner assembly (electronic device 104, fig. 1) including a pump, the inner assembly being configured to be coupled to the tank; 
a docking station (base station 102, fig. 1) configured to receive external power, the docking station being detachable from the bottom of the tank; 
a first wireless power transmitter (power transmitter 140, fig. 4) configured to 
a first wireless power receiver (power receiver 130, fig. 4) configured to induce power in response to a magnetic flux generated from the wireless power transmitter and supply power to the pump in the inner assembly, the first wireless power receiver being provided in the inner assembly; and 
a battery (126, fig. 4 and refer to [0079]) configured to receive power from the wireless power receiver, the battery being provided in the inner assembly.
	Hall however is silent wherein the container is a liquid dispenser, the outer box is a tank, and the inner assembly includes a pump and is configured to receive and discharge fluid from the tank.
	Yu teaches wherein the container is a liquid dispenser (pet water dispenser, refer to [0054]), the outer box is a tank (200, fig. 1), and the inner assembly includes a pump (100, fig. 1) and is configured to receive and discharge fluid from the tank (refer to [0054).
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the apparatuses as taught by Yu with the liquid dispenser of Hall in order to provide an additional apparatus to be wirelessly power.
Regarding Claim 4, the combination of Hall and Yu teaches all of the limitations of Claim 1 above and further teaches wherein the bottom of the tank is formed with a projection protruded upward, and the wireless power transmitter is provided inside the projection (refer to fig. 2 of Yu).
Regarding Claim 5, the combination of Hall and Yu teaches all of the limitations 
Regarding Claim 6, the combination of Hall and Yu teaches all of the limitations of Claim 1 above and further teaches wherein the inner assembly further includes: a filter surrounding the pump; and a wall and an upper plate provided on an upper end of the wall to form a chamber, wherein a bottom of the filter is coupled to at least one of the wall or the upper plate (fig. 8-10 and refer to [0086]-[0091] of Yu).
Regarding Claim 7, the combination of Hall and Yu teaches all of the limitations of Claim 6 above and further teaches wherein a first space is formed between the pump and the upper plate (refer to [0087] and [0107] of Yu).
Regarding Claim 8, the combination of Hall and Yu teaches all of the limitations of Claim 7 above and further teaches wherein a second space formed above the docking station and the first space are spaces that are shielded from liquid stored in the tank (refer to [0087] and [0107] of Yu).
Regarding Claim 9, the combination of Hall and Yu teaches all of the limitations of Claim 7 above and further teaches wherein a protrusion formed from the bottom of the tank is inserted into the chamber of the inner assembly (figs. 1-3 of Yu).
Regarding Claim 11, the combination of Hall and Yu teaches all of the limitations of Claim 10 above and further teaches wherein the bottom of the tank includes an inner bottom and an outer bottom, and the first wireless power transmitter is provided in a first space formed between the inner and outer bottoms of the tank ().
Regarding Claim 12, the combination of Hall and Yu teaches all of the limitations of Claim 11 above and further teaches wherein the docking station includes a 
Regarding Claim 13, the combination of Hall and Yu teaches all of the limitations of Claim 12 above and further teaches wherein the outer bottom includes a second terminal configured to insert into the first terminal, wherein, when the first terminal is inserted into the second terminal, the first terminal receives external power, the second terminal receives power from the first terminal, and the first wireless power transmitter receives power from the second terminal.
Regarding Claim 14, the combination of Hall and Yu teaches all of the limitations of Claim 10 above and further teaches wherein the inner assembly further includes: a filter assembly surrounding the pump; and a chamber formed by a wall and an upper plate coupled to the filter assembly (fig. 8-10 and refer to [0086]-[0091] of Yu).
Regarding Claim 15, the combination of Hall and Yu teaches all of the limitations of Claim 14 above and further teaches further including a first space formed between the pump and the upper plate, wherein the first wireless power receiver is provided in the first space (refer to [0087] and [0107] of Yu).
Regarding Claim 19, the combination of Hall and Yu teaches all of the limitations of Claim 18 above and further teaches wherein the docking station is stepped, an upper surface of the docking station has a shape that is curved, and wherein a bottom surface of the outer bottom of the tank is shaped to correspond to the shape of the upper surface of the docking station (figs. 1-3 of Yu).

Claims 2-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. US 2020/0303971, in view of Yu et al. US 2019/0239491, in view of .
Regarding Claim 2, the combination of Hall and Yu teaches all of the limitations of Claim 1 above, however is silent wherein the wireless power transmitter is provided in a first space formed above the docking station, wherein the bottom of the tank includes an inner bottom and an outer bottom, and wherein the docking station is rotatably coupled to the outer bottom of the tank.
Alexander teaches wherein the wireless power transmitter is provided in a first space (520, fig. 8) formed above the docking station (500, fig. 8, wherein the bottom of the tank includes an inner bottom and an outer bottom, and wherein the docking station is rotatably coupled to the outer bottom of the tank (fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the apparatus as taught by Alexander with the liquid dispenser of the combination of Hall and Yu in order to provide a convenient way of providing power to the apparatus.
Regarding Claim 3, the combination of Hall, Yu, and Alexander teaches all of the limitations of Claim 2 above and further teaches wherein the outer bottom of the tank is provided below the inner bottom of the tank, and the first space is formed between the outer and inner bottoms of the tank (figs. 1-3 of Yu and fig. 8 of Alexander).
Regarding Claim 20, the combination of Hall and Yu teaches all of the limitations of Claim 18 above, however is silent wherein the docking station is configured to rotate with respect to the outer bottom of the tank.
Alexander teaches wherein the docking station is configured to rotate with respect to the outer bottom of the tank (fig. 8).
.


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. US 2020/0303971, in view of Yu et al. US 2019/0239491, in view of Ho et al. US 2016/0099599.
Regarding Claim 16, the combination of Hall and Yu teaches all of the limitations of Claim 15 above, however is silent regarding a second wireless power transmitter and a second wireless power receiver, wherein the first wireless power transmitter and the second wireless power receiver are provided in a second space provided in the bottom of the tank, the first wireless power receiver and the second wireless power transmitter are provided in the first space, and wherein the first wireless power transmitter is aligned with the first wireless power receiver and the second wireless power transmitter is aligned with the second wireless power receiver.
Ho teaches a second wireless power transmitter and a second wireless power receiver, wherein the first wireless power transmitter and the second wireless power receiver are provided in a second space provided in the bottom of the tank, the first wireless power receiver and the second wireless power transmitter are provided in the first space, and wherein the first wireless power transmitter is aligned with the first wireless power receiver and the second wireless power transmitter is aligned with the second wireless power receiver (refer to Claims 3 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the apparatus as taught by Ho with the liquid dispenser of the combination of Hall and Yu in order to provide additional power as required by the apparatus.

Regarding Claim 17, the combination of Hall, Yu, and Ho teaches all of the limitations of Claim 16 above and further teaches wherein the battery is electrically connected to the first wireless power receiver and the second wireless power transmitter (126, fig. 4 and refer to [0079] of Hall).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/BRIAN K BAXTER/Examiner, Art Unit 2836
19 March 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836